        




Exhibit 10(d)


2016 PERFORMANCE UNITS PROVISIONS


As of March 15, 2016, Protective Life Corporation (the “Company”) granted you
performance units (“Performance Units”) that, subject to the satisfaction of the
applicable terms and conditions related to such Performance Units, including,
but not limited to, the satisfaction of the applicable performance vesting
conditions specified below, will entitle you to receive a cash amount based on
the PL Tangible Book Value. You have also received a 2016 Performance Unit Award
Letter (the “Award Letter”), which together with these Provisions for 2016
Performance Units (“2016 Performance Unit Provisions”), constitutes your
“Performance Unit Award.”


1.    General Provisions. The number of Performance Units that you have been
awarded, the Award Period of the Performance Units, and the Grant Date of the
Performance Units are set forth in your Award Letter.


2.    Earn-Out of Performance Units.


(a)    General. Whether you will receive any cash payment in respect of your
Performance Unit Award will be determined based upon the extent to which the
applicable performance objective has been satisfied and, except as otherwise
provided in paragraph 5 below, your continued employment until the date the
Performance Units are paid.


(b)    Cumulative After Tax Earnings. Payment with respect to your Performance
Units will be based on the Company’s Cumulative After Tax Operating Earnings
during the Award Period, as determined in accordance with the following
schedule:


Cumulative After Tax
Operating Earnings 
(dollars in millions)
Percentage of Performance Units Earned
Less than $1,056
0%
$1,145
100%
$1,234 or more
200%



There will be straight-line interpolation between Cumulative After Tax Operating
Earnings between $1,056,000,000and $$1,145,000,000 to determine the exact
percentage to be paid between 0% and 100%; and between $1,145,000,000 and
$$1,234,000,000 to determine the exact percentage to be paid between 100% and
200%.


1



--------------------------------------------------------------------------------

        






3.    Definitions.


For purposes of these 2016 Performance Unit Provisions, the following terms
shall have the following meanings:


“Board” shall mean the Board of Directors of the Company.


“Change in Control” shall mean the occurrence of one or more of the following:
(i) any one person or more than one person acting as a group (as provided in
Code Section 409A) other than Parent or any of its affiliates (such person or
group, an “Acquiring Person”) acquires beneficial ownership of the Company’s
stock (within the meaning of Section 13(d) of the Securities Exchange Act of
1934, as amended) that, together with stock previously held by the Acquiring
Person, constitutes more than 50% of the total fair market value or more than
50% of the total voting power of the Company, or (ii) an Acquiring Person
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Acquiring Person) assets from the Company that
have a total gross fair market value equal to or more than 80% of the total
gross fair market value of the Company’s assets immediately before such
acquisition or acquisitions.


“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.


“Committee” shall mean the Compensation and Management Succession Committee of
the Board (or such other committee of the Board as the Board shall designate
from time to time) or any subcommittee thereof.


“Cumulative After Tax Operating Earnings” is defined as the Company’s total
income earned after taxes during the Award Period, excluding the impact of
realized gains or losses on investments and derivatives, any impairment losses
recorded on goodwill and other intangible assets created by the Merger of a
subsidiary of the Parent into the Company effective February 1, 2015, any
expense borne by the Company that was the result of actions or requirements of
the Company’s Parent and were not included in the business plan, unplanned
changes to income resulting from new accounting pronouncements. Any lost income
due to dividends paid in excess of planned amounts will be added back to
determine after tax operating income.


“Merger” means the merger of another subsidiary of The Dai-ichi Life Insurance
Company, Limited, with and into the Company as of February 1, 2015.


“Parent” shall mean The Dai-ichi Life Insurance Company, Limited or any
successor thereto.




2



--------------------------------------------------------------------------------

        




“Participant” shall mean each person (including you) employed by the Company, or
a Subsidiary, who is selected by the Committee to receive a Performance Unit
Award under the 2016 Performance Unit Provisions.


“PL Tangible Book Value” as of any date shall mean the Company’s consolidated
GAAP book value of equity less accumulated other comprehensive income, less
goodwill created by the Merger (net of impairments), less other intangible
assets created by the Merger (net of deferred taxes, accumulated amortization,
and impairment), plus all dividends paid in excess of planned amounts during the
performance period, plus any lost income (determined based on the 30 year
treasury rate) on dividends in excess of planned amounts (plus any management
fee paid to the Parent).


“PL Tangible Book Value Per Unit” shall equal the quotient of (i) PL Tangible
Book Value as of the date of the most recent audited balance sheet preceding the
date of determination divided by (ii) the Total PL Units as of the date of
determination.


“Subsidiary” shall mean any corporation of which the Company possesses directly
or indirectly fifty percent (50%) or more of the total combined voting power of
all classes of stock of such corporation and any other business organization,
regardless of form, in which the Company possesses directly or indirectly fifty
percent (50%) or more of the total combined equity interests in such
organization.


“Total PL Units” as of any date shall mean the sum of (i) the number of units
determined by dividing PL Tangible Book Value as of the date of most recent
audited balance sheet preceding January 1, 2016 by $100, and (ii) the number of
units determined by dividing (A) the dollar amount or value of any capital
contribution made to the Company directly or indirectly by the Parent during the
Award Period by (B) the PL Tangible Book Value Per Unit determined as of the
date of the most recent balance sheet preceding the date the capital
contribution is made.


4.    Time and Form of Payment. As soon as practicable, but not later than 60
days, after the end of the Award Period, the Committee will determine the extent
to which any Performance Unit Award has been earned. The value of each earned
Performance Unit shall equal the PL Tangible Book Value Per Unit and shall be
paid not later than the March 15 following the end of the Award Period.


5.    Termination of Employment.


(a)    Death, Disability or Retirement. Unless the Committee determines to
provide for treatment that is more favorable to you on such terms and conditions
as the Committee may determine, if your employment is terminated by death,
disability (as determined in accordance with generally applicable Company
policies) or by retirement on or after early retirement age under the terms of
any retirement plan maintained by the Company or a Subsidiary, you (or, as
applicable, your legal representative or beneficiary) will receive a payment
with respect to a pro-rata portion of your Performance Units,


3



--------------------------------------------------------------------------------

        




determined based on a fraction, the numerator of which is your period of
employment during the Award Period and the denominator of which is the total
number of days in the Award Period. The amount in respect of your pro-rated
Performance Units will be determined by applying the performance achieved
through the end of the Award Period (or the date of a Change in Control, if
applicable) against the schedule set forth in paragraph 2(b). The remaining
portion of your Performance Units (i.e., the excess over the pro-rated portion)
shall be forfeited as the date your employment terminates.


(b)    Special Termination. If your employment is terminated by reason of (1)
the divestiture of a business segment or a significant portion of the assets of
the Company, or (2) a significant reduction by the Company in its salaried work
force, the determination of whether, to what extent, and on what conditions any
payment shall be made with respect to any unvested portion of your Performance
Unit Award shall be at the discretion of the Committee. Any portion of your
Performance Units which the Committee determines is not eligible for payment
under this paragraph 5(b) shall be forfeited as of the date your employment
terminates.


(c)    Other Termination. Unless the Committee determines to provide for
treatment that is more favorable to you on such terms and conditions as the
Committee may determine, if your employment is terminated for any reason not set
forth in paragraphs 5(a) or (b), any unvested portion of your Performance Unit
Award will be forfeited.


6.    Change in Control. In the event of a Change in Control, the Award Period
shall be deemed to have ended on the date of the Change in Control and you shall
be deemed to have earned the greater of (i) 100% of the Performance Units, and
(ii) the percentage of such Performance Units that would derive from applying
the schedule in paragraph 2(b) to Cumulative After Tax Operating Earnings though
the date of the Change in Control (instead of over the three-year Award Period).
Any earned Performance Units shall be paid based on the PL Tangible Book Value
Per Unit as of the date of such Change in Control within 60 days following the
date on which the Change in Control occurs.


7.    Federal Income Tax Consequences.


(a)    General. The following description of the federal income tax consequences
of the Performance Units is based on currently applicable provisions of the Code
and regulations, and is only a general summary. The summary does not discuss
state and local tax laws, which may differ from the federal tax law, or federal
estate, gift and employment tax laws. You are urged to consult with your own tax
advisor regarding the application of the tax laws to your particular situation.


(b)    Grant of Performance Units. This grant of Performance Units will not
cause you to be subject to federal income tax.


(c)    Payment of Performance Units. You will recognize ordinary income for
federal income tax purposes on the date the Performance Units are earned and
paid (the


4



--------------------------------------------------------------------------------

        




“Payment Date”), unless you have made an effective election under the Company’s
Deferred Compensation Plan for Officers (“Deferred Compensation Plan”), as
discussed in paragraph 7(d). The amount of income recognized will be equal to
the aggregate of the amount of cash paid.


(d)    Deferred Compensation Plan. You may elect to defer payment in respect of
your earned Performance Units, and the recognition of taxable income with
respect to such payment, by making deferral elections under the Deferred
Compensation Plan. If you make effective deferral elections, you will recognize
ordinary income when the deferred portion of the amount payable on your
Performance Units is paid from the Deferred Compensation Plan, in an amount
equal to the amount of cash paid.


You will be provided with more information about this deferral opportunity, and
the Deferred Compensation Plan, before your Performance Units become payable.


(e)    ERISA. This Performance Unit Award is not qualified under Section 401(a)
of the Code and is not subject to any of the provisions of the Employee
Retirement Income Security Act of 1974.


8.    Tax Withholding. The Company will withhold from your Performance Units
payment (or your payment from the Deferred Compensation Plan, if you have made
deferral elections under that plan with respect to your Performance Units), an
amount in cash sufficient to satisfy any applicable federal, state or local tax
withholding obligation.


9.    Non-transferability of Performance Units. Your Performance Units may not
be assigned, pledged, or otherwise transferred, except upon your death by the
laws of intestacy or descent and distribution.


10.    Beneficiary Designations. You may name a beneficiary or beneficiaries
(who must be members of your family and who may be named contingently or
successively) with respect to your rights under your Performance Unit Award
(including the right to receive payment in respect of your Performance Units
after your death) by submitting a written beneficiary designation in a form
acceptable to the Company. Any such designation will be effective only when
filed with the Company’s Chief Financial Officer and Controller (or such other
person as the Company may designate) before your date of death, and will (unless
specifically set forth therein) revoke all prior designations. If there is no
beneficiary designation in effect on the date of your death, your beneficiary
will be your surviving spouse or, if you have no surviving spouse, your estate.


11.    Administration of the Award. Performance Unit Awards subject to these
2016 Performance Unit Provisions shall be administered by the Committee, which
shall have the authority to select the Participants, to recommend to the Board
the awards to be made to each Participant, and to determine the conditions
subject to which awards will become payable under the 2016 Performance Unit
Provisions. Notwithstanding anything else contained herein to the contrary, the
Committee may delegate any or all of its duties


5



--------------------------------------------------------------------------------

        




and responsibilities in respect of all Participants other than the Chief
Executive Officer and all members of the Company’s Performance and
Accountability Committee to a committee of officers comprised of the Chairman
and Chief Executive Officer; the President and Chief Operating Officer; the
Executive Vice President, Chief Legal Officer, Secretary and General Counsel;
the Executive Vice President, Finance and Risk and Chief Risk Officer; and the
Executive Vice President, Chief Administrative Officer. In the event that, at
any time any of the aforementioned offices shall be vacant (or the title
associated with such position shall be changed) the person performing the duties
of such position shall serve on such officer’s committee.


The Committee shall have full power to administer and interpret, and to adopt
such rules and regulations consistent with the terms of, the 2016 Performance
Unit Provisions as the Committee deems necessary or advisable in order to carry
out such provisions. Except as otherwise provided herein, the Committee’s
interpretation and construction of the 2016 Performance Unit Provisions and its
determination of any conditions applicable to, or the granting of, Performance
Unit Awards to specific Participants shall be conclusive and binding.


The Committee may employ such legal counsel, consultants and agents (including
counsel or agents who are employees of the Company or a Subsidiary) as it may
deem desirable for the administration of the 2016 Performance Unit Provisions
and may rely upon any opinion received from any such counsel, consultant or
agent and any computation received from any such consultant or agent. All
expenses incurred in the administration of these 2016 Performance Unit
Provisions, including, without limitation, for the engagement of any counsel,
consultant or agent, shall be paid by the Company. No member or former member of
the Board or the Committee shall be liable for any act, omission,
interpretation, construction or determination made in connection with any
Performance Unit Awards under these 2016 Performance Unit Provisions other than
as a result of such individual’s willful misconduct.


12.    Amendment. By action of the Board or the Committee, the Company may from
time to time amend, terminate or discontinue the 2016 Performance Unit
Provisions at any time, but no amendment, termination or discontinuance of these
2016 Performance Unit Provisions will unfavorably affect any Performance Unit
Award previously granted.


13.    Effect on Employment and Other Benefits. Receipt of a Performance Unit
Award under the 2016 Performance Unit Provisions does not give any Participant
any right to receive awards in the future or to continue in the employ of the
Company and its subsidiaries, and Performance Unit Award recipients are subject
to discipline and discharge in the same manner as any other employee. Income
recognized as a result of any payment in respect of Performance Units will not
be included in the formula for calculating benefits under the Company’s Pension,
401(k), and Disability Plans.


14. Cooperation in Litigation. By accepting a Performance Unit Award subject to
these 2016 Performance Unit Provisions, you agree that after your employment


6



--------------------------------------------------------------------------------

        




terminates (regardless of the reason), you will cooperate fully with the Company
in connection with any current or future claims, lawsuits, arbitrations,
proceedings, examinations, inquiries or investigations involving the Company
that relate to your service with the Company. This includes being available on
reasonable notice for interviews and other communications with the Company’s
counsel in connection with any such matter and appearing at the Company’s
request (and without a subpoena) to be deposed or to give testimony.


15. Non-Solicitation Agreement. By accepting a Performance Unit Award subject to
these 2016 Performance Unit Provisions, you agree that for one year beginning on
the date your employment terminates (regardless of the reason), you will not
(directly or indirectly) hire, solicit for hire, or assist others in hiring or
soliciting for hire, any employee of the Company or its subsidiaries (“Company
Employees”). This provision shall not apply if you worked in, or were a resident
of, the state of California when your employment terminated. This provision
shall not prohibit you or a future employer of yours from hiring, soliciting for
hire, or assisting others in hiring or soliciting for hire, any Company Employee
who (1) responds to a general solicitation or advertisement that is not
specifically directed to Company Employees, (2) is referred to you or your
future employer by a search firm, employment agency or similar organization, or
(3) directly or indirectly contacts you or your future employer on their own
initiative and without having been solicited.


16. Trade Secrets; Solicitation of Customers. By accepting a Performance Unit
Award subject to these 2016 Performance Unit Provisions, you agree to
permanently maintain the confidentiality of the Company’s “Trade Secrets.” Trade
Secrets shall include any trade secrets as defined by law, and shall
specifically include information regarding customers and agents or prospective
customers and agents; marketing and sales techniques, materials and information;
records, documents and data; business practices, policies, procedures and
strategies; product and pricing information; compensation arrangements;
financial information; attorney-client communications; and any other
confidential or proprietary information relating to the Company that is not
available to the public. (Information is not a Trade Secret, however, if it is
available in the public domain, has been obtained from a source other than the
Company, or has been lawfully obtained through means other than your employment
relationship with the Company.) In addition, by accepting a Performance Unit
Award subject to these 2016Performance Unit Provisions you agree that for one
year beginning on the date your employment terminates (regardless of the
reason), you will not – whether on your own behalf or on behalf of or in
conjunction with any person or entity – use the Company’s Trade Secrets to
solicit any business of the type conducted by the Company as of your termination
date from any person or entity that was either (1) a customer or agent of the
Company as of that date or (2) a prospective customer or agent contacted, called
upon, or serviced by the Company during the twelve months before your
termination date, or induce, promote, facilitate, or otherwise contribute to the
solicitation of such customers or agents or prospective customers or agents
through the use of Trade Secrets.




7



--------------------------------------------------------------------------------

        




17. Recovery of Damages by the Company. You agree that if you were to violate
any of paragraphs 14, 15, or 16, the amount of damages suffered by the Company
would be difficult to determine. Therefore, you agree that the Company will be
entitled to recover liquidated damages from you equal to the amount of income
that you realize under this Award (including all legally required withholdings)
(or, if less, the portion thereof determined by the Committee) if the Committee
reasonably determines in good faith that you violated any of paragraphs 14, 15,
or 16. All determinations under this paragraph shall be made by the Committee,
acting reasonably and in good faith, and its determinations shall be final,
binding and conclusive on you, the Company, and any other person or entity
affected thereby.  This liquidated damages provision does not relinquish any
equitable remedies and other claims for damages that the Company may have.


18. Acceptance of Award. No action is required if you wish to accept your
Performance Unit Award. If you wish to decline your Performance Unit Award, you
must provide the Company with notice of your decision on or before March 30,
2016 by writing or emailing Wendy Evesque, Protective Life Corporation, P. O.
Box 2606, Birmingham, Alabama 35202 (Wendy.Evesque@Protective.com).
_______________________________




Questions regarding a Performance Unit Award subject to these 2016 Performance
Unit Provisions and requests for additional information about the 2016
Performance Unit Provisions or the Committee should be directed to Beth Hinson,
Protective Life Corporation, P. O. Box 2606, Birmingham, Alabama 35202
(telephone (205) 268-3967, e-mail Beth.Hinson@Protective.com). These 2016
Performance Unit Provisions and your Award Letter contain the formal terms and
conditions of your Award, and you should retain them for future reference.










8

